Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 1 of 13 PAGEID #: 144




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 GARY JAMES, JR.,

                        Plaintiff,

         v.                                                Civil Action 2:21-cv-3984
                                                           Chief Judge Algenon L. Marbley
                                                           Magistrate Judge Chelsey M. Vascura
 DR. MILLER, et al.,

                        Defendants.




                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Gary James, Jr., an Ohio inmate who is proceeding without the assistance of

counsel, brings this action under 42 U.S.C. § 1983, the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (“ADA”), the Rehabilitation Act, 29 U.S.C. § 701, et seq. (“RA”), and

also asserts state-law medical malpractice claims against Madison County and various

employees of London Correctional Institution and the Ohio Department of Rehabilitation and

Correction. This matter is before the Court for the initial screen of Plaintiff’s Complaint under

28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to recommend dismissal of

Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2); 1915A(b)(1)–(2); see also McGore v. Wrigglesworth,

114 F.3d 601, 608 (6th Cir. 1997). Having performed the initial screen, for the reasons that

follow, the undersigned RECOMMENDS that Plaintiff be permitted to proceed on his official

capacity claims for failure to provide reasonable accommodations under the ADA and RA and
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 2 of 13 PAGEID #: 145




that the Court DISMISS Plaintiff’s remaining claims pursuant to §§ 1915(e)(2) and 1915A(b)(1)

for failure to state a claim on which relief may be granted.

       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

Nos. 1, 7.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C.

§ 1915(b)(1). Plaintiff’s certified trust fund statement reveals that has only $325.51 in his prison

account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate ID Number A727129) at London Correctional Institution is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately

preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.




                                                  2
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 3 of 13 PAGEID #: 146




       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff

and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                      I.      BACKGROUND

       Plaintiff is currently incarcerated at the London Correctional Institution (“LCI”) in

Madison County, Ohio. Plaintiff alleges that he suffers from a degenerative visual impairment

that causes severe light sensitivity, migraines, and cloudy vision. (Compl., PAGEID #19, ECF

No. 1-1.) LCI allegedly recently increased the brightness of its lighting, which has exacerbated

Plaintiff’s symptoms. (Id.) Plaintiff further contends that the poor condition of the sidewalks,

walkways, and track at LCI pose hazards for visually and physically impaired inmates. (Id.)

       Plaintiff alleges that, after being seen by LCI physicians Dr. Woods and Dr. Mahmood

for his visual impairment, he was referred to Defendant Dr. Miller, OCI’s optometrist. (Id. at

PAGEID #33.) Plaintiff alleges Dr. Miller misdiagnosed his visual impairment, treated him only

with eye drops, and denied his request for a second opinion by an outside medical provider. (Id.

at PAGEID #19, 42.) Plaintiff further alleges that Defendants Dr. Miller, Jason Condrac (LCI’s

ADA Coordinator), Robin Murphy (LCI’s Health Care Administrator), and Mr. Blackwell

(LCI’s Investigator) denied his requests for reasonable accommodations. (Id. at PAGEID #20,

22, 24, 26.) Specifically, Plaintiff requested tinted lens glasses, lowered brightness of dorm

lighting at all times, bottom range and bunk restrictions, to be placed on “chronic care,” and to be

admitted into LCI’s visually impaired program. (Id. at PAGEID #19.) Plaintiff alleges he was

told by various Defendants that he did not qualify to be seen by an outside medical provider and



                                                   3
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 4 of 13 PAGEID #: 147




that he would have to purchase sunglasses and Tylenol from LCI’s commissary. (Id. at PAGEID

#20, 22, 24.)

       Plaintiff seeks compensatory and punitive damages, declaratory and injunctive relief, and

attorney’s fees and costs. (Id. at PAGEID #38–40.)

                               II.       STANDARD OF REVIEW

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e), which

provides in pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that--

                *      *       *

                (B) the action or appeal--

                       (i) is frivolous or malicious; [or]

                       (ii) fails to state a claim on which relief may be granted . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

also 28 U.S.C. § 1915A (requiring a court to conduct a screening of “a complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity . . . [to] identify cognizable claims or dismiss the complaint, or any portion


                                                  4
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 5 of 13 PAGEID #: 148




of the complaint [that is] frivolous, malicious, or fails to state a claim upon which relief may be

granted”).

        Further, to properly state a claim upon which relief may be granted, a plaintiff must

satisfy the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a).

See also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil

Procedure 12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under

Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “to less stringent standards than formal pleadings drafted by lawyers.”



                                                   5
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 6 of 13 PAGEID #: 149




Garrett v. Belmont Cty. Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines

v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has limits; “courts should

not have to guess at the nature of the claim asserted.” Frengler v. Gen. Motors, 482 F. App’x

975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                       III.   ANALYSIS

       The undersigned construes Plaintiff’s Complaint to assert four claims: (1) deliberate

indifference to Plaintiff’s medical needs in violation of the Eighth Amendment; (2) violation of

the Fourteenth Amendment’s Due Process Clause; (3) state-law medical malpractice; and

(4) failure to provide reasonable accommodations in violation of the ADA and RA. The

undersigned considers each claim in turn.

A.     Eighth Amendment Medical Indifference Claims

        Plaintiff contends that various Defendants violated his Eighth Amendment rights through

deliberate indifference to his serious medical needs by failing to provide him with a second

opinion by an outside medical provider and to provide him with his requested accommodations.

It is well established that “[t]he Eighth Amendment forbids prison officials from unnecessarily

and wantonly inflicting pain on an inmate by acting with deliberate indifference toward [his]

serious medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010) (internal

quotations omitted). A claim for deliberate indifference “has both objective and subjective

components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The United States

Court of Appeals for the Sixth Circuit has explained:

       The objective component mandates a sufficiently serious medical need. [Blackmore
       v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).] The subjective component
       regards prison officials’ state of mind. Id. Deliberate indifference “entails
       something more than mere negligence, but can be satisfied by something less than
       acts or omissions for the very purpose of causing harm or with knowledge that harm
       will result.” Id. at 895–96 (internal quotation marks and citations omitted). The
       prison official must “be aware of facts from which the inference could be drawn

                                                6
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 7 of 13 PAGEID #: 150




       that a substantial risk of serious harm exists, and he must also draw the inference.”
       Id. at 896 (internal quotation marks and citation omitted).

Barnett, 414 F. App’x at 787–88; see also Jones, 625 F.3d at 941 (“[T]he prison official must

have acted with a state of mind similar to recklessness. Thus, to prove the required level of

culpability, a plaintiff must show that the official: (1) subjectively knew of a risk to the inmate’s

health, (2) drew the inference that a substantial risk of harm to the inmate existed, and

(3) consciously disregarded that risk.” (citations omitted)).

       The Sixth Circuit has also noted that in the context of deliberate indifference claims:

       “[W]e distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received inadequate
       medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).
       Where a prisoner alleges only that the medical care he received was inadequate,
       “federal courts are generally reluctant to second guess medical judgments.” Id.
       However, it is possible for medical treatment to be “so woefully inadequate as to
       amount to no treatment at all.” Id.

Alspaugh, 643 F.3d at 169. See also Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (“If

the plaintiff’s claim, however, is based on the prison’s failure to treat a condition adequately . . .

the plaintiff must place verifying medical evidence in the record to establish the detrimental

effect of the delay in medical treatment.” (internal quotation marks and citation omitted)).

Moreover, “when a prison doctor provides treatment, albeit carelessly or inefficaciously, to a

prisoner, he has not displayed a deliberate indifference to the prisoner’s needs, but merely a

degree of incompetence which does not rise to the level of a constitutional violation.” Id. at 591.

(quotation marks and citation omitted).

       Here, Plaintiff has, at most, alleged that his medical care was inadequate, not nonexistent.

Plaintiff’s allegations establish that he was seen by at least three doctors at LCI and was treated

with eye drops. See Palacio v. Hofbauer, 106 F. App’x 1002, 1005 (6th Cir. 2004) (prisoner

failed to state an Eighth Amendment claim for medical indifference when plaintiff “was referred


                                                   7
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 8 of 13 PAGEID #: 151




to a prison official who had the authority to address his problem.”) Plaintiff’s allegations fall

well short of the unnecessary and wanton infliction of pain by prison officials required for an

Eighth Amendment claim. See Jones, 625 F.3d at 941. Plaintiff has therefore failed to allege

facts upon which the Court can rely to conclude that Defendants were deliberately indifferent to

Plaintiff’s medical needs. Accordingly, it is RECOMMEDED that the Court DISMISS

Plaintiff’s Eighth Amendment claims premised on failure to provide him adequate medical

treatment.

B.     Fourteenth Amendment Claims

       “[T]he Fourteenth Amendment’s Due Process Clause protects persons against

deprivations of life, liberty, or property; and those who seek to invoke its procedural protection

must establish that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221

(2005). “An inmate establishes a liberty interest when a change in conditions of confinement

‘imposes atypical and significant hardship on [him] in relation to the ordinary incidents of prison

life.’” Williams v. Lindamood, 526 F. App’x 559, 562 (6th Cir. 2013) (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)).

       Although Plaintiff cites the Fourteenth Amendment multiple times in his Complaint, he

does so in only a cursory manner and does not explain what life, liberty, or property interest is

implicated by the facts alleged. Nor is the undersigned able to discern any such interest, even

when construing Plaintiff’s allegations liberally. It is therefore RECOMMEDED that the Court

DISMISS Plaintiff’s Fourteenth Amendment claims.

C.     State-Law Medical Malpractice Claims

       To the extent Plaintiff intends to advance a claim for medical malpractice, this is a state-

law claim against employees of the State of Ohio, over which this Court lacks subject-matter

jurisdiction. These Defendants are immune from suit on a state-law medical malpractice claim

                                                  8
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 9 of 13 PAGEID #: 152




unless the Ohio Court of Claims were to determine that they acted manifestly outside the scope

of their employment. See Ohio Rev. Code § 2743.02(F). Only the Ohio Court of Claims has the

jurisdiction to make that determination. Ohio Rev. Code § 9.86. As there is no suggestion that

the Ohio Court of Claims has determined that the Defendants are not entitled to immunity, this

Court lacks jurisdiction to hear Plaintiff’s state-law claims. See McCormick v. Miami Univ., 693

F.3d 654, 665 (6th Cir. 2012). It is therefore RECOMMEDED that the Court DISMISS

Plaintiff’s state-law medical malpractice claims.

D.     ADA and RA Reasonable Accommodation Claims

       Plaintiff alleges that Defendants failed to reasonably accommodate his disability in

violation of Title II of the ADA and § 504 of the RA. It is well established that “the ADA and

the Rehabilitation Act apply to prisoners.” Key v. Grayson, 179 F.3d 996, 997 (6th Cir. 1999)

(citing Pennsylvania Dep’t of Corrections v. Yeskey, 524 U.S. 206, 212–13 (1998)). Title II of

the ADA states that “no qualified individual with a disability shall, by reason of such disability,

be excluded from participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

Similarly, § 504 of the RA provides that “[n]o otherwise qualified individual with a disability . . .

shall, solely by reason of her or his disability, be excluded from the participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance . . . .” 29 U.S.C. § 794(a).

       Although the United States Court of Appeals for the Sixth Circuit has not squarely

addressed the issue, this Court recently concluded that prisoners may maintain a claim for failure

by prison officials to provide reasonable accommodations (in addition to claims for intentional

discrimination on the basis of disability) under Title II of the ADA and § 504 of the RA. Larson

v. Eppinger, No. 2:20-CV-4997, 2021 WL 2659998, at *6 (S.D. Ohio June 29, 2021). A
                                                    9
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 10 of 13 PAGEID #: 153




reasonable accommodation claim requires the plaintiff to demonstrate that: (1) he has a

disability; (2) he is a “qualified individual”; and (3) he was “being excluded from participation

in, denied the benefits of, or subjected to discrimination under the program because of” his

disability. Id. (citing Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir. 2015)). Plaintiff

can meet the third element by showing that the prison failed to make a “reasonable modification”

as required by 28 C.F.R. § 35.130(b)(7)(i). Id.

       The undersigned finds that Plaintiff has alleged sufficient facts to state a claim for

violation of the ADA and RA based on LCI’s failure to provide him with reasonable

accommodations for his visual impairment. However, there remains a question of the proper

Defendants. Plaintiff has advanced claims against all six individuals in their official and

individual capacities, as well as against Madison County. “The proper defendant under a Title II

claim is the public entity or an official acting in his official capacity.” Mitchell v. Horton, No.

2:18-CV-216, 2019 WL 1025562, at *5 (W.D. Mich. Mar. 4, 2019) (citing Carten v. Kent State

Univ., 282 F.3d 391, 396-97 (6th Cir. 2002)). Title II of the ADA does not provide a private

right of action against a public employee acting in his or her individual capacity. Everson v.

Leis, 556 F.3d 484, 501 n.7 (6th Cir. 2009); Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th

Cir. 2004) (“[N]either the ADA nor the [Rehabilitation Act] impose[s] liability upon

individuals.”). It is therefore RECOMMENDED that Plaintiff’s individual capacity claims

under the ADA and the RA be DISMISSED.

                                IV.    ADDITIONAL MOTIONS

       This matter is further before the Court for consideration of Plaintiff’s Motion to Waive

Plaintiff’s Duty and Cost to Provide Copies (ECF No. 5.) Therein, Plaintiff requests he be

relieved of his obligation to provide service copies of his filings on Defendants due to his

indigence. (Id.) Although the undersigned finds that Plaintiff may proceed in forma pauperis,
                                                  10
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 11 of 13 PAGEID #: 154




the in forma pauperis statutes do not abrogate Plaintiff’s obligation to provide Defendants with

service copies of his filings. Nor has Plaintiff identified any circumstances that would

differentiate him from the multitude of other in forma pauperis litigants who are required to

provide service copies. Plaintiff’s Motion to Waive Plaintiff’s Duty and Cost to Provide Copies

(ECF No. 5) is therefore DENIED.

       This matter is further before the Court for consideration of Plaintiff’s Motion to Appoint

Counsel. (ECF No. 6.) Plaintiff’s request for appointment of counsel is DENIED at this

juncture. Although this Court has the statutory authority under 28 U.S.C. § 1915(e) to appoint

counsel in a civil case, appointment of counsel is not a constitutional right. Lavado v. Keohane,

992 F.2d 601, 605–06 (6th Cir. 1993) (citation omitted). Rather, “[i]t is a privilege that is

justified only by exceptional circumstances.” Id. at 606. The Court has evaluated whether such

exceptional circumstances exist and determines that the appointment of counsel is not warranted

at this juncture. Accordingly, Plaintiff’s Motion to Appoint Counsel (ECF No. 6) is DENIED.

                                      V.     DISPOSITION

       For the reasons set forth above, Plaintiff’s motions for leave to leave to proceed in forma

pauperis under 28 U.S.C. § 1915(a)(1) and (2) (ECF Nos. 1 and 7) are GRANTED. Plaintiff’s

Motion to Waive Plaintiff’s Duty and Cost to Provide Copies (ECF No. 5) is DENIED.

Plaintiff’s Motion to Appoint Counsel (ECF No. 6) is DENIED. In addition, it

is RECOMMENDED that Plaintiff be permitted to proceed on his official capacity claims for

failure to provide reasonable accommodations under the ADA and RA, and that the

Court DISMISS Plaintiff’s remaining claims pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) for failure to state a claim on which relief may be granted.

       Further, because Plaintiff’s motion for leave to proceed in forma pauperis is granted,

Plaintiff is entitled to have service on Defendants completed by the United States Marshal.
                                                 11
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 12 of 13 PAGEID #: 155




However, the Requests for Issuance of Summons that Plaintiff submitted are deficient, in that

Plaintiff failed to include the Defendants’ names and addresses, or Plaintiff’s name and address,

on the summons forms. (ECF No. 7-4.) Moreover, the United States Marshal forms are

deficient, in that Plaintiff failed to submit a separate form for each Defendant, and failed to

include the name of the Defendant to be served in the proper location on the forms. (ECF No. 7-

3.) Finally, Plaintiff did not submit service copies of the Complaint. If Plaintiff submits the

required documents, the United States Marshal is DIRECTED to serve by certified mail upon

Defendants a summons, a copy of the Complaint, and a copy of this Order and Report and

Recommendation.


                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                  12
Case: 2:21-cv-03984-ALM-CMV Doc #: 9 Filed: 08/23/21 Page: 13 of 13 PAGEID #: 156




      IT IS SO ORDERED.



                                            /s/ Chelsey M. Vascura
                                            CHELSEY M. VASCURA
                                            UNITED STATES MAGISTRATE JUDGE




                                       13
